Citation Nr: 0809593	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  95-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for urinary tract problems associated with Hodgkin's 
disease for the period from August 7, 1989, to October 27, 
1994.

2.  Entitlement to an initial evaluation in excess of 20 
percent for urinary tract problems associated with Hodgkin's 
disease for the period from October 28, 1994, to July 16, 
1997.

3.  Entitlement to an initial evaluation in excess of 60 
percent for urinary tract problems associated with Hodgkin's 
disease for the period from July 17, 1997, to May 27, 1999.

4.  Entitlement to an initial evaluation in excess of 80 
percent for urinary tract problems associated with Hodgkin's 
disease for the period commencing May 28, 1999.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the RO.  This case was 
remanded to the RO in June 1999 and June 2001.  In February 
2005, the Board denied entitlement to the benefits sought 
herein with the exception of assigning an increased 
evaluation of 20 percent for the period between October 28, 
1994 and July 16, 1997.

The veteran appealed the entirety of Board's February 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2005, both the veteran, via his 
attorney, and VA's General Counsel filed with the Court a 
joint motion to vacate and remand (JMR) the Board's February 
2005 decision.  By order dated in January 2006, the Court 
granted the motion.  In June 2006, the Board remanded this 
appeal for development in accordance with the January 2006 
JMR and order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed in the June 2006 Board remand, VA has not 
fulfilled its duty to assist the veteran as mandated by the 
Veterans Claims Assistance Act of 2000 (VCAA). codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
2.326 (2007) (VCAA's implementing regulations).  Therefore, 
the Board remanded this appeal and instructed the agency of 
original jurisdiction (AOJ) to: (1) obtain medical records 
from the VA Medical Center (MC) in Ann Arbor relating to 
treatment by a Dr. Fromes prior to February 3, 1995, and (2) 
obtain the report of a September 21, 2001, examination of the 
veteran by a Dr. Underwood (urologist).  In September 2006, 
the RO submitted a request to the Ann Arbor VAMC for "all 
treatment reports, hospital summaries from January 1995 to 
present, to include 9/2001 urologic report from Dr. 
Underwood."  These records were received and associated with 
the claims folder.  

The veteran testified at a February 1995 hearing that he had 
been seeing Dr. Fromes at Ann Arbor VA relevant to his 
Hodgkin's disease; he did not specify when he first sought 
treatment from Dr. Fromes.  However, a review of medical 
records associated with the veteran's Social Security 
Administration (SSA) file reveals treatment by Dr. Fromes as 
early as January 1986.  Since records were only requested 
back to January 1995, the Board finds that there was not 
substantial compliance with the first remand directive.  
Similarly, the Board has carefully reviewed the Ann Arbor 
VAMC medical records obtained by the RO and is unable to 
locate any report or treatment record relating to a September 
21, 2001, examination by Dr. Underwood of urology.  In light 
of these circumstances, a new remand is required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the most recent VA examination on 
file is dated September 2001.  As such, the Board is of the 
opinion that a new VA examination should be ordered to 
evaluate the current severity of the veteran's service-
connected urinary tract problems associated with Hodgkin's 
disease.  38 U.S.C.A. § 5103A.  See also Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted). 

Finally, during the pendency of this appeal, the U.S. Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), which held that, for an increased compensation 
claim, section 5103(a) requires first element notice which 
notifies the claimant: (1) that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (3) of examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), such as competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Furthermore, (4) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores, slip op. at 5-6.

Since notice in accordance with Vazquez-Flores has not yet 
been provided to the veteran, such notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran regarding all his current claims 
on appeal that complies with Dingess v. 
Nicholson, 19 Vet App 473 (2006) and 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. Jan. 30, 2008) (increased 
rating claims) (requirements discussed 
above).  In addition to complying with 
Dingess and Vazquez-Flores, the letter 
should: (i) advise him of the type of 
evidence needed to substantiate these 
claims; (ii) apprise him of the evidence 
he must submit; (iii) apprise him of the 
evidence VA will obtain; and (iv) request 
that he submit any relevant evidence in 
his possession.  

2.  Obtain all treatment records from the 
Ann Arbor VAMC dated before January 1, 
1995.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Obtain any report or treatment record 
relating to a September 21, 2001, 
examination of the veteran by Dr. 
Underwood (urology).  Presumably this 
evidence is at Ann Arbor VAMC.  See 
September 2001 VA Examination Report; see 
also February 2002 letter from RO 
requesting this report; September 2002 
response from September 2001 VA examiner 
referencing a report.  

A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  Schedule the veteran for a urology 
examination for the purpose of evaluating 
any urinary tract problems associated with 
the veteran's service-connected Hodgkin's 
disease.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  
Following a review of the claims folder 
and examination of the veteran, to include 
any medically indicated testing, the 
examiner should:

(a) describe any urinary tract problems 
associated with the veteran's Hodgkin's 
disease, providing a diagnosis for all 
identified disabilities.  If urinary tract 
problems are identified that the examiner 
concludes are not associated with the 
veteran's service-connected Hodgkin's 
disease, the examiner should state so, and 
explain the rationale for that opinion.

(b) The examiner should describe in detail 
any symptoms associated with any urinary 
tract problems associated with Hodgkin's 
disease, including whether such disability 
requires intermittent or continuous 
catheterization, the use of an appliance, 
or the wearing of absorbent materials.  If 
absorbent materials are worn, the examiner 
should specify the frequency with which 
such materials must be changed on a daily 
basis.  The examiner should also discuss 
the frequency of urination during the 
daytime and nighttime.  

(c) If the veteran's urinary tract 
problems include urinary tract infection 
(UTI), the examiner should discuss the 
symptoms associated with these infections, 
as well as the frequency of infection and 
type(s) of treatment.  The examiner should 
specifically comment on whether the 
veteran requires long-term drug therapy, 
hospitalization for drainage, or intensive 
management for UTIs, and discuss the 
frequency of any hospitalization or 
intensive management.  

(d) Finally, the examiner should discuss 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any urinary tract problems associated 
with Hodgkin's disease, including UTIs, 
have resulted in poor renal function.  An 
explanation should be provided for any 
conclusions or opinions.  

(d) If the examiner concludes that the 
veteran's urinary tract problems 
associated with Hodgkin's disease have 
resulted in renal dysfunction, the 
examiner should discuss the degree of 
renal dysfunction experienced by the 
veteran.  These determinations should be 
expressed in terms of the veteran's 
general health condition, including 
functionality of his kidney and other 
organ systems; whether the veteran suffers 
from hypertension, to include blood 
pressure readings; whether albuminuria is 
present in the veteran's urine; and 
whether the veteran suffers from edema.  A 
specialist may be consulted if necessary; 
any consultation should be noted, and any 
reports, records, or notes by a specialist 
should be associated with the final 
examination report.

5.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, readjudicate 
the claims in light of all the evidence of 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



